Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 5-9 are presented. Claim 11 is withdrawn. Claims 3-4 and 10 are canceled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Zheng, Guan, Macro-mesoporous resorcinol-formaldehyde polymer resins as amorphous metal-free visible light photocatalyst, Journals of Materials Chemistry A, July 3, 2015. 
Zheng teaches a photocatalyst with the claimed properties as Zheng teaches a resoricinol-formaldehyde resin organic polymer photocatalyst (abstract; p. 15413, right column, line 3 to p. 15414, left column, last line; p. 15415, right column, line 4 to p. 15418, left column, line 23; Fig. 1). The use phrase is in the preamble and is not considered because this phrase is not necessary to understand or complete the composition claim. Applicant must include a limitation for producing hydrogen peroxide in order for the organic polymer photocatalyst to be considered a hydrogen peroxide producing photocatalyst for allowability 
Allowable Subject Matter
Claims 1, 2, 5, and 7 are allowed. The closest prior art, Zheng does not teach that the claimed catalyst would be considered a hydrogen peroxide producing catalyst to one of ordinary skill in the art. The prior art searched does not indicate that one of ordinary skill in the art at the time of the filing would have considered placing the catalyst in contact with water, oxygen and light with the expectation of 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion


Response to Arguments
	Applicant’s arguments that the combination of Zheng in view of JP ‘105 would not be obvious to one of ordinary skill in the art due to the difference in catalysts and how those catalysts are used overcomes the rejection. A new search was performed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732